   Case 1:13-cr-00335-NLH Document 13 Filed 05/18/20 Page 1 of 2 PageID: 99
PROB 12A
(7/93)

                                 United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
his
Name of Offender: Jeffrey Sawyer                                                          Cr.: 13-00335-001
                                                                                           PACTS #: 67092

Name of Sentencing Judicial Officer:     THE HONORABLE NOEL L. HILLMAN
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/15/2016

Original Offense:    Conspiracy to Commit Mail and Wire Fraud, 18 U.S.C. § 1349 [18 U.S.C. §§ 1341
                     and 1343]

Original Sentence: 12 months imprisonment, 36 months supervised release

Special Conditions: Restitution, Financial Disclosure, Life Skills Counseling, Mental Health Treatment,
No New Debt/Credit, Employment Requirements/Restrictions

Type of Supervision: Supervised Release                          Date Supervision Commenced: 08/17/2017

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Failure to satisfy restitution


U.S. Probation Officer Action:

Throughout his term of supervised release, Sawyer has paid $7,603.55 towards his restitution. His
supervision is due to expire on August 16, 2020, with an outstanding restitution balance of $58,291.28. The
Financial Litigation Unit of the United States Attorney’s Office was notified of the expiration of supervision
and has a standing order for garnishment of his earnings and all future income tax refunds via the Treasury
Offset Program (TOP). This Office recommends the supervision term be allowed to expire as scheduled
since the restitution order remains imposed as a final judgement, pursuant to Title 18, U.S.C., Sections 3554
& 3613


                                                                   Respectfully submitted,

                                                                   Elisa Martinez/km
                                                                    By: Elisa Martinez
                                                                         Supervising U.S. Probation Officer
                                                                    Date: 05/18/2020
  Case 1:13-cr-00335-NLH Document 13 Filed 05/18/20 Page 2 of 2 PageID: 100
                                                                                        Prob 12A – page 2
                                                                                           Jeffrey Sawyer


Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X Allow Supervision to Expire as Scheduled on August 16, 2020 (as recommended by the Probation
  Office)
  Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                             s/ Noel L. Hillman, U.S.D,J.

                                                                Signature of Judicial Officer

                                                                   5/18/2020

                                                                            Date
